Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 1, 2017

                                    No. 04-16-00395-CV

                      Matthew PERDUE and Team 1 Consulting, LLC,
                                    Appellants

                                             v.

                             Jay D. PFEIFER and CCNBI, Inc.,
                                        Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-07859
                          Honorable Renée Yanta, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice

    The appellants’ joint motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to May 12, 2017.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court